United States of America before the SECURITIES AND EXCHANGE COMMISSION In the Matter of: SUNWEST ROLLOVER MEMBERLLC c/o Michael A. Grassmueck United States District Court Receiver Manager of Sunwest Rollover MemberLLC The Grassmueck Group Post Office Box 3649 Portland, OR 97208-5248 File No. 812-13778 Investment Company Act of 1940 FOURTH AMENDED AND RESTATED APPLICATION FOR AN ORDER OF EXEMPTION UNDER SECTIONS6(c) and 6(e) OF THE INVESTMENT COMPANY ACT OF 1940 October8, 2010 Please direct all communications concerning this Application to: Carol Dey Hibbs, Esq. Tonkon Torp LLP 1600 Pioneer Tower 888 S.W. Fifth Avenue Portland, OR 97204-2099 (503) 802-2016 Table of Contents I.
